Citation Nr: 1509550	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected fibromyalgia.  

2. Entitlement to an effective date earlier than November 6, 2009, for the grant of service connection for gastroesophageal reflux disease (GERD), to include whether there was clear and unmistakable error (CUE) in a September 1998 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to July 1979 and from February 1982 to March 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The May 2010 rating decision, in pertinent part, denied service connection for sleep apnea and increased the disability rating for the service-connected fibromyalgia to 20 percent, effective November 6, 2009.  The December 2011 rating decision increased the disability rating for fibromyalgia to 40 percent, effective November 6, 2009, and granted service connection for GERD, rated 10 percent disabling, effective November 6, 2009.  The RO considered the increased, 40 percent rating for fibromyalgia to be a full grant of the benefit sought on appeal.  The Veteran did not express disagreement with that decision, and it is not before the Board. 

The issue of service connection for sleep apnea, to include as secondary to fibromyalgia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1998 rating decision did not adjudicate the issue of service connection for GERD or any related gastrointestinal disorders or symptoms.

2. The first communication from the Veteran expressing intent to file a claim of service connection for GERD was received on November 27, 2009 (amending a claim that was received on November 6, 2009).



CONCLUSION OF LAW

An effective date prior to November 6, 2009, is not warranted for the award of service connection for GERD.  38 U.S.C.A. §§ 5101, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105a, 3.151, 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for GERD and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.   

Because a motion to revise or reverse a rating decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).


Legal Criteria, Factual Background, and Analysis

The Veteran is seeking entitlement to an effective date earlier than November 6, 2009, for the grant of service connection for GERD.  She contends she is entitled to an earlier effective date based on CUE in a September 1998 rating decision that she asserts denied a 1998 claim of service connection for GERD. 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

In various statements, the Veteran has essentially asserted the September 1998 rating decision denied a claim of service connection for GERD she filed shortly after discharge, finding that she was not treated for such a disability in service.  She argued the rating specialist's finding that there was no evidence showing treatment for GERD in her service treatment records constituted CUE.  

The September 1998 rating decision denied service connection for residuals of a neck injury, a psychiatric disability, and residuals of a right index finger injury.  Service connection for fibromyalgia with myofascial pain, tinnitus, carpal tunnel syndrome (CTS), low back pain, temporomandibular joint (TMJ) dysfunction, and tension vascular headaches was granted.  The RO notified the Veteran of the denial and her appellate rights, and she did not file a notice of disagreement within one year of the rating decision.  In addition, new and material evidence was not received within one year of the notification of the September 1998 rating decision.  The decision is, therefore, final based on the evidence then of record.  See 38 C.F.R. § 3.156.  

VA's "failure to adjudicate a reasonably raised claim can be the basis of a CUE motion as to a final decision...where the issue was relevant to a decision actually made."  Ingram. v. Nicholson, 21 Vet. App. 232, 254-55 (2007).  If VA merely failed to adjudicate a reasonably raised claim, however, the only issue to be considered would be entitlement to an earlier effective date based on the date of claim or the date entitlement arose, as opposed to whether CUE was committed because a reasonably raised claim "remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  See id. at 243.  CUE is a collateral attack on a prior, final decision and does not apply to pending claims.

The September 1998 rating decision did not adjudicate the issue of service connection for GERD or any related gastrointestinal disorders or symptoms.  The lack of adjudication of a claim of service connection for GERD, even if it were reasonably raised by the record, cannot therefore be the basis of a CUE motion as to the final September 1998 rating decision.  Even so, the Board notes the Veteran's assertions that a VA adjudicator should have recognized at the time of the September 1998 rating decision that her GERD manifested in service amounts to a disagreement of how the facts were evaluated.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 246.  Based on the foregoing, the Board finds the Veteran's claim that the September 1998 rating decision was based on CUE is without merit.  

The next critical question that must be addressed is whether an earlier effective date is warranted based on the date of claim.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed a claim of service connection for disabilities in April 1998.  On the claim form, she noted the disabilities she was claiming were attached.  On a separate sheet, she summarized her medical history and listed symptoms and disabilities she sought treatment for: low back pain, a neck injury, stress, depression, an index finger injury, migraine headaches, TMJ dysfunction, CTS, pain in left ear, tinnitus, myofascial pain, fibromyalgia, and a possible nerve disorder.  She also noted she was referred to an ear, nose and throat (ENT) specialist in February 1997, after being treated for ear pain, but did not specify that was the only treatment she sought.  A review of the Veteran's service treatment records show she was referred to a private ENT specialist for an audiological evaluation and an electronystagmography (ENG) study, which records involuntary movements of the eye, after complaining of persistent left ear pain and tinnitus in February 1997.  She also reported problems with her equilibrium.

The Veteran was afforded a VA mental examination in May 1998 and a VA general medical examination in May 1998 in connection with her claims of service connection.  She did indicate she was seeking service connection for GERD, and the examiners did not note symptoms related to GERD or diagnose it.

In a statement received on November 27, 2009, the Veteran requested to amend a November 6, 2009 claim for service connection to include GERD.  She noted she was treated for GERD in service and continuously from discharge.  

In a February 2010 statement, the Veteran asserted she was treated for GERD in service and included it in her original claim for service connection after discharge.

The May 2010 rating decision denied service connection for GERD.

In a June 2010 notice of disagreement, she asserted her service treatment records show she was diagnosed with GERD in service.  

In a January 2011 statement, the Veteran reported she was diagnosed with GERD in service and was treated for it since her discharge.   

The December 2011 rating decision granted service connection for GERD, rated 10 percent disabling, effective November 6, 2009.

In a December 2011 request for reconsideration, the Veteran asserted she filed a claim for service connection for GERD in 1998 after her discharge from service.  

In her July 2014 substantive appeal, she asserted she was treated for GERD in service.  She contended that she filed a claim for service connection for GERD as part of her original service connection claim but could not find her original claim to support her assertion.    

Here, the RO granted service connection effective November 6, 2009.  The Board does not find that an earlier effective date is warranted in this case as no claim was filed prior to November 6, 2009, for service connection for GERD.

The Board finds her original, April 1998 claim of service connection for disabilities did not include a claim for GERD, even when viewed in the light most favorable to her.  There is absolutely nothing in the April 1998 claim that would have led VA to believe she was seeking service connection for GERD.  She did not include GERD or any other gastrointestinal disorders or symptoms on the list of disabilities and symptoms for which she was seeking service connection.  It follows that there was no unadjudicated claim of record, and that her April 1998 claim does not provide a basis for an effective date prior to November 6, 2009.  A careful review of the claims file shows she did not file a claim for GERD between April 1998 and November 6, 2009.  

Because the Veteran did not file a formal or informal application for service connection for GERD prior to November 6, 2009, VA is precluded, as a matter of law, from granting an effective date prior to that date.  Therefore, the claim for an earlier effective date for the grant of service connection for GERD must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

Entitlement to an effective date earlier than November 6, 2009, for the grant of service connection for GERD, including based on CUE in a September 1998 rating decision, is denied.  


REMAND

The Veteran seeks to establish service connection for sleep apnea, to include as secondary to her service-connected fibromyalgia.  She was provided a VA examination in May 2011.  The examiner opined her sleep apnea was not caused by or a result of fibromyalgia.  The only reasoning provided was that sleep apnea is not caused by fibromyalgia.  The examiner did not address whether the sleep apnea was directly related to service or aggravated by her service-connected fibromyalgia.  Based on the foregoing, the Board finds a remand is necessary to obtain adequate opinions.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA opinion regarding the nature and likely etiology of the Veteran's sleep apnea.

The examiner should review the Veteran's file and provide opinions that respond to the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is related to her service?  The examiner is advised the Veteran underwent a rhinoplasty in December 1978.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is proximately due to her service-connected fibromyalgia?  The examiner is advised the Veteran submitted an article, Fibromyalgia, from the Mayo Clinic's website that notes "sleep disorders that have been linked to fibromyalgia include...sleep apnea."

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by her service-connected fibromyalgia?  Aggravation is an increase in severity beyond the natural progress of the disorder.  If the opinion is that the sleep apnea is not caused by, but is aggravated by the service-connected fibromyalgia, the examiner should specify, to the extent possible, the degree of disability (hearing impairment) that is due to such aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

2. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected fibromyalgia.  If any benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


